Citation Nr: 0944579	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-20 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for epilepsy (epileptic 
seizures) as a residual of a head injury.

2.  Entitlement to a rating higher than 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims for service 
connection for a head injury, including residual epilepsy 
(epileptic seizures), and confirmed and continued the 10 
percent rating then in effect for his bronchial asthma.

An April 2007 RO decision, since issued during the pendency 
of this appeal, increased the rating for the bronchial asthma 
from 10 to 30 percent retroactively effective from March 16, 
2006, the date of receipt of the Veteran's claim.  
He has continued to appeal, requesting an even higher rating.  
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In April 2009 the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a videoconference hearing.  He had 
the hearing in June 2009.  The undersigned Veterans Law Judge 
of the Board presided.  During the hearing, the Veteran and 
his representative clarified that the claim for a head injury 
is actually just a claim for a residual of that head injury 
- namely, epilepsy (epileptic seizures).

In this decision the Board is deciding the claim for a higher 
rating for the Veteran's bronchial asthma.  But, regrettably, 
the Board must again remand his claim for service connection 
for epilepsy, as a residual of a head injury, to the RO via 
the AMC for still further development and consideration.



FINDING OF FACT

Resolving all reasonable doubt in his favor, there is 
competent medical evidence of record indicating the Veteran 
requires intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids to treat his 
bronchial asthma.


CONCLUSION OF LAW

The criteria are met for a higher 60 percent disability 
rating, but no greater, for the bronchial asthma.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in May 2006, the RO advised 
the Veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

It also deserves mentioning that the RO apprised the Veteran 
of the disability rating and downstream effective date 
elements of his claim in that May 2006 VCAA letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Consider, as well, that the RO issued that May 2006 VCAA 
notice letter prior to initially adjudicating his claim in 
September 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

The RO provided the Veteran notice in compliance with 
Vazquez-Flores in a letter dated in April 2008.  And since 
providing that additional notice, the RO has gone back and 
readjudicated his claim in supplemental statements of the 
case (SSOCs) issued in August and October 2008, including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication of the claim was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Also, it is reasonable to expect the Veteran - especially 
since he is represented in this appeal by an accredited 
Veterans' service organization, The American Legion, to 
understand from the various letters from the RO what was 
needed to support his claim for an even higher rating.  And 
of equal or even greater significance, he demonstrated actual 
knowledge of these requirements in his statements 
and correspondence, including in his hearing testimony, and 
in those from his representative.  Quite significantly, he 
and his representative referenced relevant, specific 
regulations and caselaw relating to increased-rating claims, 
and as pertaining to bronchial asthma claims in particular.  
See the June 2009 hearing transcript, for example, pointing 
out that the applicable diagnostic code only requires that 
the Veteran meet one of the listed requirements for a 
higher rating, not all three ("or" versus "and").  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Compare with Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (indicating conversely that 
use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), private medical records, and VA treatment records - 
including the report of his September 2006 VA Compensation 
and Pension Examination (C&P Exam) addressing the severity of 
his bronchial asthma, the dispositive issue in this appeal.  
The report of that examination, and this other evidence of 
record, contains the findings needed to properly assess the 
severity of the bronchial asthma.  So another examination or 
further development of the claim is not needed.  38 C.F.R. 
§§ 3.327, 4.2.  Thus, as there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

And, lastly, inasmuch as the Veteran was scheduled for a 
videoconference hearing as he had requested, the Board is 
also satisfied there was substantial compliance with this 
April 2009 remand directive.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

II.  Entitlement to a Disability Rating Higher than 30 
Percent for Bronchial Asthma

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion; and, therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether the Veteran raised them, as well as 
the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A more recent decision of the Court, however, has held that 
in determining the present level of disability for any 
increased-evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  In other words, where the evidence contains 
factual findings demonstrating distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from one 
year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The record shows the Veteran's bronchial asthma has been 
rated at the 30-percent level since the April 2007 rating 
decision - during the pendency of this appeal, increased 
this rating from 10 percent retroactively effective from 
March 16, 2006, the date of receipt of his claim for a higher 
rating.  On June 29, 2007, in response, the RO received a 
statement from him indicating he is seeking an even higher 
rating.  So this appeal continued.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).



According to 38 C.F.R. § 4.97, Diagnostic Code 6602, for 
bronchial asthma, a 30 percent rating is assigned where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 56 to 70 percent predicted; 
or the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) is 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy; or 
inhalational anti-inflammatory medication is required.  A 
higher, 60 percent, rating is assigned where pulmonary 
function testing reveals that FEV-1 is 40 to 55 percent 
predicted; or FEV-1/FVC is 40 to 55 percent; or where at 
least monthly visits to a physician are needed for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required for treatment.  Id.  And an even 
higher, 100 percent, rating is assigned where pulmonary 
function testing reveals FEV-1 is less than 40 percent 
predicted; or FEV-1/FVC is less than 40 percent; or the 
Veteran suffers more than one attack per week with episodes 
of respiratory failure; or where he requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  The post-bronchodilator 
findings from the pulmonary function tests (PFTs) are the 
standard in pulmonary assessment.   See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilation as these results reflect the best possible 
functioning of an individual).  

In September 2006, VA provided the Veteran a C&P Exam to 
reassess the severity of his bronchial asthma, and the exam 
included a PFT.  The report of that exam provides that he 
reported taking Advair once daily and Albuterol with changing 
seasons twice a day, usually 3 to 4 times a week; getting up 
at night to take Albuterol at least twice a week; being 
debilitated due to asthma 4 to 5 times per year; having had 
no related trips to the emergency room (ER) to receive 
nebulizing treatments; having no requirement of oxygen or 
treatment in a medical intensive care unit (MICU); and seeing 
his internist and being prescribed antibiotics once or twice 
per year.  The results of the PFT indicated his FEV-1 
was 90 percent predicted and 95 percent predicted, post 
bronchodilators, and that his FEV-1/FVC was 74 percent 
predicted.  The diagnostic interpretation of these results 
was that he had normal spirometry that was not improved with 
bronchodilators. 

The Veteran's VA outpatient treatment records and private 
treatment records confirm he has been prescribed Advair, an 
oral inhalational/bronchodilator therapy, to be taken daily.  

The Veteran asserts that he is entitled to a higher rating 
because monthly visits to a physician are needed for required 
care and he receives injections of corticosteroids.  See his 
June 2009 hearing testimony.

The Veteran's treatment records show he receives medical care 
for a variety of conditions and, consequently, frequently 
consults a physician.  Some of the treatment he receives 
pertains to his bronchial asthma, whereas some of it does not 
but, instead, concerns other unrelated conditions.  That 
said, his private treatment records from T.F.P.G, a medical 
practice, indicate he has intermittently received injections 
as treatments from July 2002 to April 2007.  These records 
are mostly illegible, however, so it is unclear exactly how 
often he received these injections in relationship to his 
asthma.  Nevertheless, it is clear that, at least some 
occasions, his treatment was in relation to his asthma.  So 
giving him the benefit of the doubt, the Board finds there is 
competent medical evidence of record establishing that he 
uses intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids to treat his 
asthma, entitling him to a higher 60 percent rating.  
38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6602.

The record does not, however, establish that at any time from 
one year prior to filing his current claim the results of his 
pulmonary function testing have consisted of a FEV-1 less 
than 40 percent predicted; or a FEV-1/FVC less than 40 
percent; or that he is suffering more than one attack per 
week with episodes of respiratory failure; or that he 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  So he 
does not satisfy any of these requirements for an even higher 
100 percent rating under DC 6602.

Also, because the Veteran has been, at most, 60-percent 
disabled on account of his bronchial asthma since one year 
prior to filing his current claim, the Board cannot "stage" 
his rating, either.  See again Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board finds no reason to refer this case to the C&P 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, 
meaning above and beyond that contemplated by the schedular 
rating assigned (now 60 percent), suggesting the Veteran is 
not adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  Moreover, most, if not all, 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  So the Board does not have to 
refer this case for extra-schedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 60 percent rating, but no greater, is granted for 
the Veteran's bronchial asthma, subject to the laws and 
regulations governing the payment of VA compensation.




REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, the Veteran's VA treatment records document that he has 
been receiving treatment for a seizure disorder.  So there is 
competent medical evidence he has this claimed current 
disability or persistent or recurrent symptoms of it.  
The determinative issue, therefore, is whether this current 
disability is attributable to his military service, including 
especially to the head injury he is alleging.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The Veteran asserts that his epileptic seizures are the 
result of a head injury he sustained during service in a 
fight with Italian civilians in Italy.  Even as a layman, he 
is competent to testify concerning his observable symptoms, 
such as having seizures, or to that incident in service 
having occurred.  See Davidson v. Shinkseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1331 (Fed. Cir. 2007).

Whether his lay testimony is also credible, however, is 
another matter altogether.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the ultimate 
probative value of the evidence).

The Veteran's STRs do not show any relevant complaints or 
treatment for epilepsy or seizures of any sort.  But his STRs 
do confirm he received treatment relating to a fight in Italy 
in September 1972.  Particularly, his STRs document injury to 
his nose and right wrist.  As a means of further 
corroborating his assertion of a relevant head injury in 
service, he submitted a March 2006 buddy statement from a 
fellow soldier attesting that he was stationed in Italy from 
December 1972 until December 1974 and that he was there when 
the Veteran received medical evaluation and treatment 
relating to a fight with Italian civilians, and that he saw 
the Veteran had a head injury.  But this buddy statement does 
not corroborate the Veteran's assertion regarding this 
incident, as his STRs indicate the fight in question was in 
September 1972 - so about three months before this follow 
soldier claims to have begun serving in Italy in December 
1972 where the incident purportedly occurred.  Nevertheless, 
as the Veteran's STRs document that he sustained a blow to 
his head, as indicated by his injured nose, the Board finds 
that his assertions regarding being hit in the head during a 
fight with Italian civilians while in service is verified by 
the record.



Proof of a relevant head injury in service and proof the 
Veteran has been or is being treated for seizures currently 
is not all that is required for service connection, however.  
There remains for consideration the equally important issue 
of whether his current seizures are a residual of that head 
injury in service, and supporting medical nexus evidence is 
needed to establish this cause-and-effect correlation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his seizures.  Have the 
examiner review the claims file, including 
a complete copy of this remand for the 
pertinent medical and other history, 
and provide an opinion indicating whether 
it is at least as likely as not (meaning 
50 percent or more probable) that any 
currently diagnosed condition involving 
seizures, etc., is related to the 
Veteran's military service - particularly 
to his being hit in the head (nose) during 
a fight as he asserts.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

When notifying the Veteran of his 
scheduled VA examination, advise him that 
his failure to report for this 
examination, without good cause, may have 
detrimental consequences on his pending 
claim for service connection.  See 38 
C.F.R. § 3.655. 

2.  Then readjudicate the claim for 
service connection for epilepsy (epileptic 
seizures) in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


